                              Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 1 of 17



                     1   Susan E. Coleman (SBN 171832)
                         E-mail: scoleman@bwslaw.com
                     2   BURKE, WILLIAMS & SORENSEN, LLP
                         444 South Flower Street, Suite 2400
                     3   Los Angeles, CA 90071-2953
                         Tel: 213.236.0600       Fax: 213.236.2700
                     4
                         Attorneys for Respondents-Defendants
                     5   THE GEO GROUP, INC. (Sued herein as
                         GEO GROUP, INC.) and NATHAN ALLEN
                     6
                     7
                     8                           UNITED STATES DISTRICT COURT
                     9                         NORTHERN DISTRICT OF CALIFORNIA
                  10                                  SAN FRANCISCO DIVISION
                  11
                  12     ANGEL DE JESUS ZEPEDA RIVAS,                  Case No. 3:20-cv-02731-VC
                         BRENDA RUIZ TOVAR, LAWRENCE
                  13     MWAURA, LUCIANO GONZALO                       DEFENDANTS THE GEO
                         MENDOZA JERONIMO, CORAIMA                     GROUP INC. AND NATHAN
                  14     YARITZA SANCHEZ NUÑEZ,                        ALLEN’S BRIEF RE MEDICAL
                         JAVIER ALFARO, DUNG TUAN                      CARE AT MESA VERDE FOR
                  15     DANG,                                         COVID+ DETAINEES
                  16                   Petitioners-Plaintiffs,         Judge:   Hon. Vince Chhabria
                  17     v.
                  18     DAVID JENNINGS, Acting Director of
                         the San Francisco Field Office of U.S.
                  19     Immigration and Customs Enforcement;
                         MATTHEW T. ALBENCE, Deputy
                  20     Director and Senior Official Performing
                         the Duties of the Director of the U.S.
                  21     Immigration and Customs Enforcement;
                         U.S. IMMIGRATION AND CUSTOMS
                  22     ENFORCEMENT; GEO GROUP, INC.;
                         NATHAN ALLEN, Warden of Mesa
                  23     Verde Detention Facility,
                  24                   Respondents-Defendants.
                  25
                  26              Defendants The GEO Group, Inc. and Facility Administrator Nathan Allen
                  27     hereby respond to this Court’s Orders (Docs. #561, 563) to file briefing addressing
                  28     medical conditions/ care for COVID-19 positive detainees.
B URKE , W ILLIAMS &                                                                          3:20-CV-02731-VC
   S ORENSEN , LLP                                               -1-            DEFTS’ BRIEF RE MEDICAL CARE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                                 AT MV FOR COVID+ DETAINEES
                              Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 2 of 17



                     1                                           TABLE OF CONTENTS
                     2
                                                                                                                                        Page
                     3
                         I.        INTRODUCTION ......................................................................................... 1
                     4
                         II.       CURRENT MEDICAL PROCEDURES AND CARE FOR COVID+
                     5             DETAINEES AT MESA VERDE ................................................................ 1
                     6   III.      STANDARD FOR PRELIMINARY INJUNCTION ................................... 7
                     7   IV.       WELLPATH MEDICAL STAFF IS NOT DELIBERATELY
                                   INDIFFERENT; CARE EXCEEDS COMMUNITY STANDARDS .......... 8
                     8
                         V.        MEASURES TAKEN TO REDUCE RISK OF DETAINEES’
                     9             HEALTH DETERIORATING IN B DORM.............................................. 10
                  10     VI.       LEVEL OF MONITORING TO ENSURE HOSPITALIZATION AS
                                   NEEDED IS ADEQUATE.......................................................................... 11
                  11
                         VII.      DETAINEES WITH COVID ARE AT GREATER RISK OF
                  12               COMPLICATIONS/DEATH IF RELEASED............................................ 12
                  13     VIII.     PAYMENT FOR HOSPITALIZATION DOES NOT CREATE
                                   DISINCENTIVES TO HOSPITALIZE DETAINEES ............................... 12
                  14
                         IX.       WHETHER COVID-POSITIVE PERSONS SHOULD BE
                  15               RETESTED ................................................................................................. 13
                  16     X.        CONCLUSION ........................................................................................... 14
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
B URKE , W ILLIAMS &                                                                                                 3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                                  -i-                  DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES                                                                                         AT MV FOR COVID+ DETAINEES
                           Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 3 of 17



                     1                                         TABLE OF AUTHORITIES
                     2
                                                                                                                                     Page(s)
                     3
                                                                          Federal Cases
                     4
                         Colwell v. Bannister,
                     5
                           763 F.3d 1050 (9th Cir. 2014) ............................................................................. 10
                     6
                         Farmer v. Brennan,
                     7     511 U.S. 825 (1994) .............................................................................................. 7
                     8
                         Gantt v. City of Los Angeles,
                     9     717 F.3d 702 (9th Cir. 2013) ................................................................................. 8
                  10     Gordon v. City of Orange,
                  11       888 F.3d 1118 (9th Cir. 2018) ............................................................................... 8
                  12     Jackson v. McIntosh,
                            90 F.3d 330 (9th Cir. 1996) ................................................................................. 10
                  13
                  14     Kingsley v. Hendrickson,
                            576 U.S. 389 (2015) .............................................................................................. 7
                  15
                         Munaf v. Geren,
                  16
                           553 U.S. 674 (2008) .............................................................................................. 7
                  17
                         Sanchez v. Vild,
                  18        891 F.2d 240 (9th Cir. 1989) ............................................................................... 10
                  19
                         Toguchi v. Chung,
                  20       391 F.3d 1051 (9th Cir. 2004) ............................................................................... 9
                  21     Winter v. Natural Res. Def. Council, Inc.,
                  22       555 U.S. 7 (2008) .................................................................................................. 7
                  23                                                    Federal Statutes
                  24     18 U.S.C. § 3626(a)(2) ............................................................................................. 10
                  25
                                                                       Other Authorities
                  26
                         Eighth Amendment ..................................................................................................... 7
                  27
                  28     Fourteenth Amendment .......................................................................................... 7, 8
B URKE , W ILLIAMS &                                                                                                  3:20-CV-02731-VC
   S ORENSEN , LLP                                                                - ii -                DEFTS’ BRIEF RE MEDICAL CARE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                                                         AT MV FOR COVID+ DETAINEES
                              Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 4 of 17



                     1   I.       INTRODUCTION
                     2            This Court ordered Defendants to submit briefing on the issue of “how it can
                     3   be sufficient from a medical standpoint to check on people known to be infected
                     4   with COVID only two times per day, considering the ongoing outbreak at the
                     5   facility.” (Doc. #561.) In actuality, far more than merely two checks per day are
                     6   being done, as described below in more detail, and there is no cause for an Order
                     7   directing that medical staff alter their current procedures and/or superseding their
                     8   trained medical judgment.
                     9            Defendants note that the medical care at Mesa Verde Detention Facility is
                  10     provided by a third-party subcontractor, Wellpath. While medical staff is expected
                  11     to comply with IHSC guidelines, and to also follow CDC recommendations for
                  12     custody/detention facilities for COVID-related issues, they also must rely on their
                  13     considerable education, training, knowledge and experience, and use their judgment
                  14     and discretion when providing medical care.
                  15     II.      CURRENT MEDICAL PROCEDURES AND CARE FOR COVID+
                  16              DETAINEES AT MESA VERDE
                  17              At Mesa Verde, the medical staff is required to follow both CDC and IHSC
                  18     guidelines, and these guidelines are often exceeded. (Medrano Decl. ¶ 3.)
                  19              Based on Dr. Medrano1’s supervision, observations, and experience working
                  20     for CCS and now Wellpath at Mesa Verde Detention Facility, it is his informed
                  21     professional opinion that the current standard of care at Mesa Verde for COVID-19
                  22     positive patients exceeds the standard of community care in the United States.
                  23     Testing, care, and monitoring are also more readily available and accessible at
                  24     Mesa Verde than in the community. Dr. Medrano’s opinion about the quality and
                  25     expediency of care takes into account the fact that there are currently 56 COVID+
                  26
                  27     1
                          As noted in Dr. Medrano’s declaration filed contemporaneously herewith, he is a
                         U.S.C. Keck School of Medicine graduate who is a California licensed physician
                  28     and the Regional Medical Director for Wellpath.
B URKE , W ILLIAMS &                                                                            3:20-CV-02731-VC
   S ORENSEN , LLP                                                 -1-            DEFTS’ BRIEF RE MEDICAL CARE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                                   AT MV FOR COVID+ DETAINEES
                           Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 5 of 17



                     1   detainees at Mesa Verde, and would apply even if the number rises. (Id., ¶ 4.)
                     2         Even with COVID-19 infections on the rise in many communities, and
                     3   mortality rates for this novel virus, it has been Dr. Medrano’s experience and
                     4   observation that it still takes time to obtain appointments for a COVID test
                     5   (sometimes 1-2 weeks unless symptoms are severe) and the results can take as long
                     6   as 7-10 days. (Id., ¶ 5.) Same day appointments are rare outside the correctional
                     7   environment, and same day results for COVID-19 tests are uncommon. People
                     8   who test positive with COVID-19 are told to stay at home and isolate and not go to
                     9   the hospital unless they have severe symptoms such as chest pain, shortness of
                  10     breath, or other concerning symptoms. They are not routinely checked by any
                  11     medical provider in person unless there is a concern. (Id.)
                  12           In Dr. Medrano’s medical opinion, detainees who are COVID+ are at no
                  13     greater risk for complications than if they were in the community, and if anything
                  14     they are at less risk. There is an increased level of access to care and monitoring
                  15     provided in the facility, and timely intervention for complications is more likely.
                  16     (Id., ¶ 6.) Further, a person who tests positive in the community is most likely to be
                  17     isolated at home without any routine checks on their vital signs and oxygen
                  18     saturation. Most lay persons are also less likely to recognize warning signs than
                  19     trained medical professionals. (Id.) In contrast, detainees have 24/7 access to
                  20     medical care and even asymptomatic COVID-positive patients are seen and
                  21     evaluated several times a day. (Id., ¶ 7.)
                  22           Mesa Verde currently has 1 full time physician, 1 full-time Nurse
                  23     Practitioner, 1 full time Physician’s Assistant, 4 full-time Registered Nurses, and 7
                  24     full-time Licensed Vocational Nurses. From 7:00 a.m. to 8:00 p.m. Mondays –
                  25     Fridays, there is always a provider on duty at the facility; on weekends and
                  26     evenings, one medical provider is always on call. Nurses are staffed on 12-hour
                  27     shifts. On day shift, there are 2 LVNs on duty and at night there is 1 RN and 1
                  28     LVN on duty. (Id.) Detainees who put in sick call slips are typically seen within
B URKE , W ILLIAMS &                                                                            3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                  -2-             DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                   AT MV FOR COVID+ DETAINEES
                             Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 6 of 17



                     1   24 hours. The detainees can submit sick call requests on their Tablets or on paper
                     2   forms that are picked up daily in the units by a nurse. A Registered Nurse triages
                     3   the sick call slips based on the reported symptoms, with the most severe symptoms
                     4   resulting in the shortest turnaround time. Most detainees are seen the same day,
                     5   though routine requests (such as refills of Tylenol or fungal powder) may be done
                     6   within the following day or two. Sick call slips averaged 600 to 700 per month
                     7   before the pandemic, and with the reduced population are now approximately 200-
                     8   250 per month. (Id.)
                     9           Currently, the population at Mesa Verde is greatly reduced2 but the level of
                  10     medical staffing has not been reduced, so there is a greater ratio of medical
                  11     providers to detainees. Between the reduction in sick call requests, the reduction in
                  12     detainees, and the same level of medical staffing, detainees are seen very quickly
                  13     for any medical issues. (Id., ¶ 9.)
                  14             Detainees are educated about their health care access upon intake and
                  15     orientation, including the sick call system and how to use it. (Id., ¶ 10; also see Ex.
                  16     B to Medrano Decl.) Custody officers within the housing units also often
                  17     communicate to the medical clinic the need for care for a particular detainee, and
                  18     they can either call the medical unit if it is an emergency (“code blue”) or
                  19     escort/send the detainee to the clinic as appropriate. Staff and detainees are both
                  20     taught to say something if they are having an emergency or observe one, whether
                  21     medical or otherwise. (Id., ¶ 11.)
                  22             Medical staff is expected to use their experience, training, and discretion in
                  23     determining whether to send a detainee to the hospital, either via custody staff or by
                  24     ambulance if emergent. Regional Medical Director Dr. Medrano advises medical
                  25     staff to do what is correct, medically speaking, and to use their medical judgment.
                  26     (Id., ¶ 12.) Nurses have discretion to call 911, but they can also reach a provider
                  27
                  28     2
                             As of today, there are 103 detainees at Mesa Verde.
B URKE , W ILLIAMS &                                                                              3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                    -3-             DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                     AT MV FOR COVID+ DETAINEES
                           Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 7 of 17



                     1   on-call if they have any questions. Mercy Hospital is very close to the Facility, on
                     2   Truxtun Avenue, so they can be transported quickly and ambulances respond
                     3   quickly if needed. (Id.) Wellpath medical staff errs on the side of caution in
                     4   sending detainees out to the hospital. In fact, of the last 5 detainees sent to the
                     5   hospital, only detainee Zamora Guzman ended up being admitted. The other 4
                     6   detainees were returned to the Facility without being admitted, and with
                     7   prescriptions for the same medication they were already prescribed by Mesa Verde
                     8   medical staff. (Id., ¶ 13.)
                     9         For example, detainee Ruiz was sent to the hospital by ambulance on August
                  10     11, 2020, due to his oxygen saturation level, coughing, and report of chest pain
                  11     while coughing, but he was returned the facility without being admitted and
                  12     continued on the same medications with no new interventions recommended by ER.
                  13     (Id., ¶ 14.) Detainee Najera Grajeda was sent to the hospital by ambulance on
                  14     August 3, 2020, due to complaints of shortness of breath and chest pain. Grajeda
                  15     had a physical exam, an EKG, and an X-ray of his lungs, which showed his lungs
                  16     were clear and his EKG was normal. Grajeda was returned to the Facility with
                  17     medication recommendations which we continued. (Id., ¶ 15.)
                  18           Plaintiffs’ counsel complained that detainee Villalobos-Suria had serious
                  19     symptoms of COVID since August 1, 2020, including trouble breathing, and
                  20     requested that he be brought to a hospital. But Villalobos said he was fine on
                  21     August 3, 2020, when he was advised he had tested positive. He said he’d had a
                  22     sore throat a week ago and did some workouts to “sweat it out.” Villalobos was
                  23     seen by medical other times but did not submit a sick call slip until August 5, 2020,
                  24     noting he had a sore throat. Villalobos was prescribed appropriate medications by
                  25     the facility provider. Villalobos had a chest X-ray on August 6, 2020, which was
                  26     within normal limits. On August 7, 2020, he reported he felt better with the inhaler.
                  27     His oxygen saturation (checked twice per day at minimum) has always been within
                  28     normal limits. Villalobos has never complained to medical about trouble breathing.
B URKE , W ILLIAMS &                                                                             3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                   -4-             DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                    AT MV FOR COVID+ DETAINEES
                           Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 8 of 17



                     1   On August 10, 2020, Villalobos stated he was doing better. Thus, medical did not
                     2   feel that emergency services were warranted given that his lungs were clear and his
                     3   vital signs were normal. (Id., ¶ 16.)
                     4          For the B dorm, which contains detainees who have tested positive for
                     5   COVID-19, nurses check on each detainee at least twice per day and chart their
                     6   findings in the person’s chart. This involves taking the detainee’s temperature,
                     7   blood pressure, heart rate, respiration rate, and Oxygen saturation level. The person
                     8   is also asked about symptoms and how they feel, and any significant comments are
                     9   noted on the patient’s chart. (Id., ¶ 17, also see Ex. C thereto.) Nurses are in B
                  10     dorm approximately 3 times per 12-hour shift (or 6 times per day). In addition to
                  11     taking vitals and other measurements, nurses also conduct pill call, passing out
                  12     medications to detainees including giving insulin. Nurses also administer any
                  13     treatments prescribed to detainees such as nebulizer/breathing treatments. During
                  14     these times, detainees often speak with nurses about any concerns or questions.
                  15     (Id., ¶ 19.)
                  16            When there were fewer detainees in B dorm, nurses spent approximately 2-3
                  17     hours per day doing vital checks, pill line, and treatments; however, now that the
                  18     population has increased, nurses are in B dorm providing care 4-6 hours per day or
                  19     more, depending on the day and what needs to be done. For the vitals alone, it now
                  20     takes 4 hours per day with 2 nurses doing them. (Id., ¶ 20.)
                  21            In addition to the twice-daily checks by nurses in B dorm, doctors also do
                  22     rounds daily in the B dorm and ask patients how they are doing. They routinely
                  23     select a few patients to do a full assessment on, with the selection based on factors
                  24     such as if someone is medically vulnerable and of concern to them, or if someone
                  25     has been putting in sick call slips or complaining to nurses. (Id., ¶ 18.) Medical
                  26     providers (above the level of RN) spent 1-2 hours per day in B dorm last week, but
                  27     this week it will be much more. This is in addition to custody staff, on duty 24
                  28     hours per day in the dorm. (Id., ¶ 20.)
B URKE , W ILLIAMS &                                                                            3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                   -5-            DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                   AT MV FOR COVID+ DETAINEES
                           Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 9 of 17



                     1         In B dorm, although all of the detainees housed in that dormitory are
                     2   COVID-positive, only a handful of them have active symptoms at any one time.
                     3   Thus, while medical staff is routinely monitoring the detainees for changes in
                     4   condition and development and/or changes of symptoms, not every detainee in the
                     5   unit needs medicine for COVID-19 or other medical intervention. Most will likely
                     6   recover from COVID via rest and fluids. (Id., ¶ 21.)
                     7         Given that the dorms have different COVID-19 statuses, medical staff is
                     8   currently following a protocol to make their rounds in a particular order: D dorm
                     9   first (where everyone tested negative on the last round), then C and A dorms (where
                  10     detainees are cohorted after moving out some who tested positive on the last
                  11     round), then lastly B dorm (all positive detainees). (Id., ¶ 22.) Medical staff has
                  12     separate equipment to check vitals for the D dorm, the cohort/quarantined detainees
                  13     in A and C, and the B dorm, so that it is not shared even though it’s routinely
                  14     disinfected after use. Medical staff also wears full PPE – gown gloves, face shield,
                  15     bouffant plastic cap to cover hair, shoe covers, and a N95 mask with surgical mask
                  16     over it to all pods. This PPE is changed/replaced between dorms to limit cross-
                  17     contamination. (Id., ¶ 23.)
                  18           ICE pays for hospital visits and hospitalization of detainees. Regardless of
                  19     who pays for the hospital bills, Dr. Medrano relies on his medical judgment,
                  20     training, experience and discretion about whether to send someone to the hospital
                  21     and he instructs and expects all Wellpath medical staff to do the same. (Id., ¶ 24.)
                  22     Wellpath medical staff do not need or seek ICE or GEO’s approval before sending
                  23     someone to the hospital, and if they feel a detainee needs to go to the hospital, they
                  24     do it forthwith. (Id.)
                  25           Custody staff is authorized to call 911 for emergency medical services if they
                  26     believe it is warranted. This might include a wide range of scenarios, such as if
                  27     they find someone unconscious or with stab wounds, but they are permitted to use
                  28     their best judgment. (Allen Decl. ¶ 2; also see Ex. A thereto.)
B URKE , W ILLIAMS &                                                                            3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                  -6-             DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                   AT MV FOR COVID+ DETAINEES
                          Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 10 of 17



                     1          Custody staff is also encouraged to let medical staff know if a detainee seems
                     2   to have a medical issue, either by calling for an appointment, escorting the person
                     3   to the clinic, or calling a “code blue” for medical to respond immediately to the
                     4   unit, depending on the situation. There is always a custody officer in each dorm to
                     5   supervise the detainees. At times, officers or other staff will help detainees fill out a
                     6   sick call slip if requested. Custody staff persons are trained on First Aid
                     7   procedures, including CPR, in the case of an emergency. (Allen Decl. ¶ 3.)
                     8          GEO does not provide regular medical care to detainees, but instead
                     9   subcontracts with Wellpath to provide medical care at Mesa Verde. (Id., ¶ 4.)
                  10     Facility Administrator Nathan Allen is informed and believes that ICE pays for any
                  11     hospital bills of detainees. (Id., ¶ 5.) Allen has never heard of anyone discouraging
                  12     hospital visits or hospitalization of detainees due to costs, if they are needed.
                  13     Everyone shares the goal of wanting the detainees to be safe and healthy. (Id.)
                  14     III.   STANDARD FOR PRELIMINARY INJUNCTION
                  15            “A preliminary injunction is an extraordinary and drastic remedy; it is never
                  16     awarded as of right.” Munaf v. Geren, 553 U.S. 674, 690 (2008). “A plaintiff
                  17     seeking a preliminary injunction must establish that he is likely to succeed on the
                  18     merits, that he is likely to suffer irreparable harm in the absence of preliminary
                  19     relief, that the balance of equities tips in his favor, and that an injunction is in the
                  20     public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
                  21            To succeed on the merits here, Plaintiffs must show a likelihood to prevail
                  22     under the Fourteenth Amendment, which requires they establish “deliberate
                  23     indifference” on the part of Defendants. Farmer v. Brennan, 511 U.S. 825, 846
                  24     (1994) (Eighth Amendment); Kingsley v. Hendrickson, 576 U.S. 389, 135 S.Ct.
                  25     2466, 2473-74 (2015) (Fourteenth Amendment). As the Ninth Circuit has
                  26     explained, “[d]eliberate indifference is the conscious or reckless disregard of the
                  27     consequences of one’s acts or omissions. It entails something more than negligence
                  28     but is satisfied by something less than acts or omission for the very purpose of
B URKE , W ILLIAMS &                                                                               3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                    -7-              DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                      AT MV FOR COVID+ DETAINEES
                          Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 11 of 17



                     1   causing harm or with knowledge that harm will result.” Gantt v. City of Los
                     2   Angeles, 717 F.3d 702, 708 (9th Cir. 2013).
                     3          For a Fourteenth Amendment claim, Plaintiffs must prove objective
                     4   deliberate indifference. Gordon v. City of Orange, 888 F.3d 1118, 1124-25 (9th Cir.
                     5   2018) (“[C]laims for violations of the right to adequate medical care brought by
                     6   pretrial detainees against individual defendants under the Fourteenth Amendment
                     7   must be evaluated under and objective deliberate indifference standard”) (internal
                     8   quotations omitted). The Ninth Circuit has developed a four-part test to determine
                     9   objective deliberate indifference: (i) the defendant made an internal decision with
                  10     respect to the conditions under which the plaintiff was confined; (ii) those
                  11     conditions put the plaintiff at substantial risk of suffering serious harm; (iii) the
                  12     defendant did not take reasonable available measures to abate that risk, even though
                  13     a reasonable official in the circumstances would have appreciated the high degree
                  14     of risk involved – making the consequences of defendant’s conduct obvious; and
                  15     (iv) by not taking such measures, the defendant caused the plaintiff’s injuries.
                  16     Gordon, 888 F.3d at 1125.
                  17     IV.    WELLPATH MEDICAL STAFF IS NOT DELIBERATELY
                  18            INDIFFERENT; CARE EXCEEDS COMMUNITY STANDARDS
                  19            This Court has questioned whether the medical care provided at Mesa Verde
                  20     is adequate, in light of the COVID-outbreak. As discussed in Dr. Medrano’s
                  21     declaration, cited above, the care provided to COVID positive detainees is well
                  22     above community standards. (Medrano Decl. ¶ 4.) Testing, care, and monitoring
                  23     are more readily available and accessible at Mesa Verde than in the community.
                  24     (Id.) Between the reduction in detainees, the reduction in sick call requests, and the
                  25     same level of medical staffing, detainees are seen very quickly for any medical
                  26     issues. (Id. ¶ 9.)
                  27            In the outside community, it takes time to obtain appointments for a COVID
                  28     test (sometimes 1-2 weeks unless symptoms are severe) and the results can take as
B URKE , W ILLIAMS &                                                                              3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                    -8-             DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                     AT MV FOR COVID+ DETAINEES
                          Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 12 of 17



                     1   long as 7-10 days. Same day appointments are rare outside the correctional
                     2   environment, and same day results for COVID-19 tests are uncommon. People
                     3   who test positive with COVID-19 are told to stay at home and isolate and not go to
                     4   the hospital unless they have severe symptoms such as chest pain, shortness of
                     5   breath, or other concerning symptoms. They are not routinely checked by any
                     6   medical provider in person unless there is a concern. (Id. ¶ 5.) In contrast,
                     7   detainees at Mesa Verde have an increased level of access to care and monitoring
                     8   provided in the facility, and timely intervention for complications is more likely.
                     9   (Id. ¶ 6.) Further, a person who tests positive in the community is most likely to be
                  10     isolated at home without any routine checks on their vital signs and oxygen
                  11     saturation. Most lay persons are also less likely to recognize warning signs than
                  12     trained medical professionals. (Id.)
                  13           In contrast, detainees have 24/7 access to medical care. (Id. ¶ 7.)
                  14           Nurses are in the B dorm 4-6 hours a day conducting vital sign checks,
                  15     talking to detainees, handing out medications, and providing any medical
                  16     treatments needed. (Id. ¶¶ 19-20. ) In addition to these twice-daily checks by
                  17     nurses in B dorm, doctors also do rounds daily in the B dorm and ask patients how
                  18     they are doing. They routinely select a few patients to do a full assessment on, with
                  19     the selection based on factors such as if someone is medically vulnerable and of
                  20     concern to them, or if someone has been putting in sick call slips or complaining to
                  21     nurses. (Id. ¶ 18.) Thus, medical care is far quicker and more accessible inside
                  22     Mesa Verde than in the outside community.
                  23           At Mesa Verde, the medical staff is required to follow both CDC and IHSC
                  24     guidelines, and Wellpath often exceeds these guidelines. (Id. ¶ 3.) Thus, because
                  25     Wellpath’s COVID-19 protocol is based upon current CDC guidance and
                  26     recommendations, in addition to IHSC requirements, it cannot possibly be
                  27     disregarding an excessive risk to detainee health or safety. A mere difference in
                  28     medical opinion cannot support a finding of deliberate indifference. See Toguchi v.
B URKE , W ILLIAMS &                                                                            3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                  -9-             DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                   AT MV FOR COVID+ DETAINEES
                          Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 13 of 17



                     1   Chung, 391 F.3d 1051, 1058 (9th Cir. 2004); Jackson v. McIntosh, 90 F.3d 330,
                     2   332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Colwell v.
                     3   Bannister, 763 F.3d 1050, 1068 (9th Cir. 2014) (“A difference of opinion between a
                     4   physician and the prisoner—or between medical professionals—concerning what
                     5   medical care is appropriate does not amount to deliberate indifference.” (citation
                     6   and quotation marks omitted).) Accordingly, no change in protocol should be
                     7   ordered.
                     8         Further, for any preliminary injunction, relief must be narrowly drawn,
                     9   extend no further than necessary to correct the harm, and be the least intrusive
                  10     means of addressing the violation of the federal right(s) or correcting the harm. See
                  11     18 U.S.C. § 3626(a)(2) (setting requirements for prospective relief in any civil
                  12     action with respect to prison conditions). This Court has ordered regular COVID
                  13     testing of detainees and staff, but should not order changes
                  14           Rather than ordering any changes to medical procedures at Mesa Verde,
                  15     which are not warranted, this Court may instead simply mandate that Wellpath
                  16     continue to comply with current CDC and IHSC recommendations as they continue
                  17     to evolve. A court order mandating anything beyond that would hinder Wellpath’s
                  18     ability to adjust its plan and rely on its providers’ medical experience, training,
                  19     knowledge, discretion and judgment at a time when flexibility and adoption of
                  20     evolving standards is critical to mitigating the spread of COVID-19.
                  21     V.    MEASURES TAKEN TO REDUCE RISK OF DETAINEES’ HEALTH
                  22           DETERIORATING IN B DORM
                  23           The Wellpath medical staff are taking extensive measures to monitor
                  24     detainees in dorm B, as described in detail above, and any change in medical
                  25     condition will be treated appropriately either by medical staff at Mesa Verde, or if
                  26     needed, by sending the applicable detainees to the hospital. If someone rapidly
                  27     deteriorates, GEO staff can call the medical unit or 911, and Wellpath medical staff
                  28     can either handle the treatment or send the person to the hospital if needed.
B URKE , W ILLIAMS &                                                                             3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                  - 10 -           DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                    AT MV FOR COVID+ DETAINEES
                          Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 14 of 17



                     1         Custody staff is also encouraged to let medical staff know if a detainee seems
                     2   to have a medical issue, either by calling for an appointment, escorting the person
                     3   to the clinic, or calling a “code blue” for medical to respond immediately to the
                     4   unit, depending on the situation. There is always a custody officer in each dorm to
                     5   supervise the detainees. At times, officers or other staff will help detainees fill out a
                     6   sick call slip if requested. Custody staff persons are trained on First Aid
                     7   procedures, including CPR, in the case of an emergency. (Allen Decl. ¶ 3.)
                     8         While there is always a risk of people infected with the novel COVID-19
                     9   virus worsening, there are constantly other detainees and staff in the unit who can
                  10     seek assistance, and medical staff are present in the unit 6-8 hours per day,
                  11     checking on detainees’ symptoms and adjusting treatments as needed. Medical
                  12     staff are also in the clinic nearby 24/7 and available to treat detainees bedside or at
                  13     the medical clinic. GEO staff are trained to call medical if they see a problem, or to
                  14     call 911 if they believe emergent care is needed.
                  15     VI.   LEVEL OF MONITORING TO ENSURE HOSPITALIZATION AS
                  16           NEEDED IS ADEQUATE
                  17           Similar to observing detainees to make sure they do not deteriorate without
                  18     commensurate medical care being provided, the same measures taken at Mesa
                  19     Verde ensure that detainees are promptly sent to the hospital if needed.
                  20           Medical staff are expected to use their experience, training, and discretion in
                  21     determining whether to send a detainee to the hospital, either via custody staff or by
                  22     ambulance if emergent. Regional Medical Director Dr. Medrano advises medical
                  23     staff to do what is correct, medically speaking, and to use their medical judgment.
                  24     (Medrano Decl., ¶ 12.) Nurses have discretion to call 911, but they can also reach a
                  25     provider on-call if they have any questions. Mercy Hospital is very close to the
                  26     Facility, on Truxtun Avenue, so they can be transported quickly and ambulances
                  27     respond quickly if needed. (Id.)
                  28           Wellpath medical staff errs on the side of caution in sending detainees out to
B URKE , W ILLIAMS &                                                                              3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                   - 11 -           DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                     AT MV FOR COVID+ DETAINEES
                          Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 15 of 17



                     1   the hospital. In fact, of the last 5 detainees sent to the hospital, only detainee
                     2   Zamora Guzman ended up being admitted. The other 4 detainees were returned to
                     3   the Facility without being admitted, and with prescriptions for the same medication
                     4   they were already prescribed by Mesa Verde medical staff. (Id., ¶ 13.)
                     5         Custody staff is also authorized to call 911 for emergency medical services if
                     6   they believe it is warranted. This might include a wide range of scenarios, such as
                     7   if they find someone unconscious or with stab wounds, but they are permitted to
                     8   use their best judgment. (Allen Decl. ¶ 2; also see Ex. A thereto.) Thus, the risk of
                     9   someone needing hospitalization without obtaining that level of care is low, and
                  10     there is greater access to hospitalization while at Mesa Verde than outside.
                  11     VII. DETAINEES WITH COVID ARE AT GREATER RISK OF
                  12           COMPLICATIONS/DEATH IF RELEASED
                  13           Medically speaking, the COVID-positive detainees are much better off
                  14     remaining at Mesa Verde than being released. As explained above, the detainees
                  15     have ready access to medical care upon request, numerous visits per day from
                  16     medical staff, and regular monitoring of vital signs including oxygen saturation,
                  17     with increased care as needed – including hospitalization - if symptoms worsen.
                  18           In Dr. Medrano’s medical opinion, detainees who are COVID+ are at no
                  19     greater risk for complications than if they were in the community, and if anything
                  20     they are at less risk. There is an increased level of access to care and monitoring
                  21     provided in the facility, and timely intervention for complications is more likely.
                  22     (Medrano Decl., ¶ 6.)
                  23     VIII. PAYMENT FOR HOSPITALIZATION DOES NOT CREATE
                  24           DISINCENTIVES TO HOSPITALIZE DETAINEES
                  25           ICE pays for hospital visits and hospitalization of detainees. (Allen Decl. ¶
                  26     5.) But regardless of who pays for the hospital bills, Dr. Medrano relies on his
                  27     medical judgment, training, experience and discretion about whether to send
                  28     someone to the hospital and he instructs and expects all Wellpath medical staff to
B URKE , W ILLIAMS &                                                                              3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                   - 12 -           DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                     AT MV FOR COVID+ DETAINEES
                          Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 16 of 17



                     1   do the same. (Medrano Decl. ¶ 24.) Wellpath medical staff do not need or seek
                     2   ICE or GEO’s approval before sending someone to the hospital, and if they feel a
                     3   detainee needs to go to the hospital, they do it forthwith. (Id.)
                     4         The fact that only 1 of the last 5 detainees sent to the hospital by Wellpath
                     5   medical were admitted indicates they err on the side of caution. The other 4
                     6   detainees were returned to the Facility without being admitted, and with
                     7   prescriptions for the same medication they were already prescribed by Mesa Verde
                     8   medical staff. (Id., ¶ 13.)
                     9         Facility Administrator Nathan Allen has never heard of anyone discouraging
                  10     hospital visits or hospitalization of detainees due to costs, if the care is needed.
                  11     Everyone shares the goal of wanting the detainees to be safe and healthy. (Id.) It
                  12     would be penny wise and pound foolish to try to save money on hospital bills while
                  13     risking the life or safety of an individual.
                  14     IX.   WHETHER COVID-POSITIVE PERSONS SHOULD BE RETESTED
                  15           Detainees should not be re-tested on a prescribed schedule. Instead, the
                  16     decision on when to re-test previously COVID+ detainees should be made by
                  17     Wellpath medical staff based on their medical judgment and based on examination
                  18     of the individual and whether he is still symptomatic. According to the CDC
                  19     website:
                  20
                               Data to date show that a person who has had and recovered from
                  21           COVID-19 may have low levels of virus in their bodies for up to 3
                               months after diagnosis. This means that if the person who has
                  22           recovered from COVID-19 is retested within 3 months of initial
                               infection, they may continue to have a positive test result, even though
                  23           they are not spreading COVID-19.
                  24           CDC guidelines indicate that people who had COVID-19 can be around
                  25     others after: 10 days since symptoms first appeared and 24 hours with no fever
                  26     without the use of fever-reducing medications and other symptoms of COVD-19
                  27     (except perhaps loss of taste and smell). Given that this determination depends on
                  28     symptoms including fever, and the fact that a positive test can persist after the
B URKE , W ILLIAMS &                                                                              3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                   - 13 -           DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                     AT MV FOR COVID+ DETAINEES
                             Case 3:20-cv-02731-VC Document 581 Filed 08/19/20 Page 17 of 17



                     1   person is not infectious, regular testing should not be required but should be left up
                     2   to medical judgment and discretion3.
                     3   X.       CONCLUSION
                     4            No changes should be made to Wellpath’s protocol for medical care of
                     5   Covid+ detainees at Mesa Verde, which is ample to respond to any worsening
                     6   medical situations and/or send detainees out to the hospital if needed. Wellpath is
                     7   providing medical care above the community standards, particularly in light of the
                     8   availability and expediency of their services. COVID+ detainees are safer inside
                     9   the facility than if released. Thus, Wellpath should be permitted and encouraged to
                  10     continue its adherence to CDC and IHSC protocol and recommendations as they
                  11     evolve and for its medical staff to continue to use their medical judgment on
                  12     decisions about medical care.
                  13
                  14     Dated: August 19, 2020                     BURKE, WILLIAMS & SORENSEN, LLP
                  15
                  16                                                By: /s/ Susan E. Coleman
                                                                         Susan E. Coleman
                  17
                                                                    Attorneys for Defendants
                  18                                                THE GEO GROUP, INC. and NATHAN
                                                                    ALLEN
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28     3
                             The same rationale applies to staff testing.
B URKE , W ILLIAMS &                                                                            3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                    - 14 -        DEFTS’ BRIEF RE MEDICAL CARE
    LOS ANGELES
                                                                                   AT MV FOR COVID+ DETAINEES
